ORDER
PER CURIAM. ■
Sean K. Buford (“Defendant”) appeals from the judgment of the trial court upon his conviction by a jury of two counts of forcible rape, Section 566.030, RSMo Cum. Supp.20061, and three counts of forcible sodomy, Section 566.060. Defendant argues the trial court erred, plainly or otherwise, in denying: (1) his motion to dismiss the charges for failure to timely retry the case after a hung jury; (2) his motion to dismiss count I of forcible rape against S.S. and count II of forcible sodomy of S.S. because the double jeopardy clause precluded the State from re-litigating these issues; (3) his motion for a mistrial after State’s witness Pamela Madison (“Madison”) testified, in violation of a limiting order; and (4) his request to represent himself at sentencing and in justifying its denial on its determination of Defendant’s lack of technical legal knowledge.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance -with Rule 30.25(b).

. All further statutory references are to RSMo Cum.Supp.2006, unless otherwise indicated.